DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 16, 19 and 20

Allowable Subject Matter
Claims 1, 7-15, 21 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 requires a transparent electrode comprising, in order, a flexible substrate, a layer of a thermosetting polymer of Chemical Formula 3 disposed directly on the flexible substrate, a layer of graphene directly disposed on the 
The closest prior art of record Jones et al. (US 2008/0259262) (Paragraph 69) teaches a transparent conductor comprising in order a substrate, a carbon nanotube layer and a nanowire layer. The transparent conductors can function as electrodes (Paragraphs 4 and 13). The carbon nanotubes comprise graphene (Paragraph 39). The nanowires can be formed from conductive metals (Paragraph 36). Jones does not teach a layer comprising a copolymer as claimed. 
However, the graphene containing layer of Jones is a layer of carbon nanotubes. Given that nanotubes are hollow, the layer would not consist of graphene, since something such as air would be present in the hollow spaces. The other art of record Mardilovich et al. (US 7,265,063) and Allen (Photoinitiators for UV and visible curing of coatings: mechanisms and properties) do not teach or suggest replacing this nanotube layer with a layer that consists of graphene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



February 5, 2021